Citation Nr: 1207512	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to October 1986.  He had additional service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for hearing loss in the left ear.  When this matter was before the Board in March and September 2011, it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

The Board notes that its March 2011 decision granted service connection for tinnitus, and its September 2011 determination denied the Veteran's claim for service connection for hearing loss in the right ear.  This decision, accordingly, is limited to the issue set forth on the previous page.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's left ear hearing loss disability, initially demonstrated years after service, is etiologically related to military service.  


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in or aggravated by active service, nor may left ear sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated September 2005 and May 2006, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2006 letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Because the VCAA notice was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  However, the Veteran was not prejudiced in this regard as the case was readjudicated thereafter, in an August 2007 statement of the case.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, and private and VA medical records, including the reports of VA examinations.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of the hearing loss in his left ear.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 define what constitutes the existence of a hearing loss "disability."  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for hearing loss in the left ear.  He claims it is due to his in-service noise exposure while working on the flight line.  He refers to the statement from his private physician in support of his claim.  

The Veteran's discharge certificate shows he was an airlift aircraft maintenance specialist.

An enlistment examination for the National Guard was conducted in September 1986, one month prior to the Veteran's separation from his period of active duty.  He denied a hearing loss on a report of medical history at that time.  An audiometric test in September 1986 revealed that the hearing threshold levels in decibels in the left ear were 5, 5, 0, 20 and 20, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  

The Veteran again denied a hearing loss on a report of medical history for a periodic National Guard examination in March 1990.  The audiometric test at that time showed the hearing threshold levels in decibels in the left ear were 10, 5, 0, 30 and 25, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  

The Veteran was afforded audiometric examinations by his employer in September 1997, March 2004 and January 2005.  The September 1997 audiometric examination revealed the hearing threshold levels in decibels in the left ear were 10, 10, 0, 35 and 35 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The March 2004 test revealed the hearing threshold levels in decibels in the left ear were 5, 10, 10, 40 and 25 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The Veteran indicated he was not aware of a hearing loss.  It was indicated following the January 2005 test that the Veteran had a moderate high frequency hearing loss in the left ear.  The Veteran also reported he was aware of a hearing loss at that time.

The Veteran was afforded a VA audiometric examination in December 2005.  The examiner noted she reviewed the claims folder.  It was stated the Veteran's noise exposure in service included his work as an airlift aircraft maintenance specialist, and that he had only minimal noise exposure in the National Guard.  He indicated that he served in the National Guard from 1986 to 1992.  He reported he worked as a farmer from 1986 to 1994, that he drove a readi-mix truck for four to five years during this interval, and that he had an occasional hunting history.  Following the audiometric tests, it was indicated the Veteran had a high frequency sensorineural hearing loss in the left ear.  The examiner commented that the Veteran did not meet the criteria for disability.  She added that given that the Veteran's hearing loss was not at a disabling level in the left ear, and had not shown a significant threshold shift at the time of his separation from service, it is evident that his hearing status was not aggravated by noise exposure during active duty.  

The Veteran was examined by H. R. Ruth, M.D., in March 2006, and he has submitted several statements supporting the Veteran's claim.  In a June 2010 letter, Dr. Ruth stated that when he saw him in March 2006, the Veteran was complaining of decreased hearing which he attributed to his exposure to heavy noise in service.  The physician related the Veteran showed him audiograms from 1969 and 1981 which revealed normal hearing, and no evidence of a noise-induced hearing loss.  He observed that the audiogram from the time the Veteran was discharged from service (which the Veteran showed to him) revealed a 20 decibel hearing loss in the left ear.  He indicated these hearing losses were in the 3,000-4,000 cycle per second range and were consistent with noise-induced hearing loss.  Dr. Ruth opined that the Veteran's sensorineural hearing loss in the 3,000-4,000 range was probably related to noise exposure while working with loud jet engines in service.  

On VA audiometric examination in April 2011, the examiner noted she reviewed the claims folder.  The Veteran reported hearing difficulties for "several years."  When asked to clarify, he claimed taking a hearing test in 1986 following his separation from service and that he had a hearing loss at that time.  The Veteran indicated that following service, he worked loading tanks, as a maintenance operator, and concrete truck driver.  Following the audiometric testing, it was concluded the Veteran had normal hearing through 2,000 Hertz in the left ear, sloping to a moderate sensorineural hearing loss at 3,000 Hertz, and rising to normal from 6,000 to 8,000 Hertz.  The examiner noted she reviewed the service treatment records and indicated the Veteran had normal hearing when he was discharged from service.  He did not have any complaints of hearing loss in service.  Thus, she concluded the Veteran's hearing loss was not at least as likely as not related to service.

In May 2011, another VA audiologist reviewed the claims folder and concluded that due to the absence of hearing loss in the left ear at separation, it was her opinion that it was not at least as likely as not that the left ear hearing loss is related to service.

The VA audiologist who reviewed the claims folder in May 2011 did so again in October 2011.  She noted that audiometric tests at entrance and separation from service indicated the Veteran had normal hearing in the left ear.  There was no evidence to support a delay of onset of hearing loss in the left ear to 20+ years from military exposure.  She added the Veteran had an extensive amount of civilian occupational noise exposure.  She concluded that given the fact the Veteran had normal hearing in the left ear at separation from service, it was less likely than not that the hearing loss in the left ear is related to service.  Rather, she indicated it was due to his occupational noise exposure. 

The record demonstrates the Veteran's hearing was within normal limits during service.  He specifically denied having a hearing loss when examined in September 1986, and an audiometric test showed he had normal hearing in his left ear at that time.  It is also significant to point out that the audiometric test on periodic examination for the National Guard in March 1990 did show left ear hearing loss, as defined by Hensley, but not hearing loss disability, in the left ear.  A hearing loss disability was first shown on the audiometric test by his employer in March 2004.  

The Board acknowledges the conclusions of Dr. Ruth that the Veteran's hearing loss in his left ear is related to his in-service noise exposure.  An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds the opinion of the VA audiologists to be entitled to the greatest probative weight.  

In this regard, the Board points out that the June 2010 statement from Dr. Ruth shows he relied on the Veteran's history that his hearing problems started when he was exposed to acoustic trauma during service.  The record, however, demonstrates that the Veteran denied experiencing a hearing loss in September 1986, and testing at that time was normal.  It is clear that the Veteran's hearing loss in his left ear was not demonstrated until a periodic Reserve examination in 1990.  Nevertheless, hearing loss disability in the Veteran's left ear was first documented many years after service, and has not been shown to be etiologically related to service.  Contrary to his allegations during the April 2011 VA examination, the Veteran's hearing acuity was within normal limits on examination in 1986 at the time of his discharge from service.  Although left ear hearing loss was noted on Reserve examination in 1990, the Veteran has reported he only had minimal noise exposure in the National Guard.  He further indicated on VA examination in December 2005 that he worked as a farmer from 1986 to 1992, drove a readi-mix truck, and had a hunting history.  

In contrast to the opinion rendered by Dr. Ruth, two VA audiologists noted the Veteran had normal hearing in 1986 when he was discharged from service, that he had an extensive amount of civilian occupational noise exposure, and that it was less likely than not that the hearing loss in his left ear was related to service.  In October 2011, the audiologist pointed out there was nothing to support attributing the etiology of his hearing loss disability to military service, as opposed to occupational noise exposure, including during his period of Reserve service.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his left ear hearing loss.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for hearing loss in the left ear.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hearing loss in the left ear is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


